         Case 1:19-cv-04890-VSB Document 34 Filed 11/26/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 U.S. BANK NATIONAL ASSOCIATION,                     Case No. 1:19-cv-4890-VSB
 as Trustee for MERRILL LYNCH FIRST
 FRANKLIN MORTGAGE LOAN                              STIPULATION OF SUBSTITUTION
 TRUST, SERIES 2007-3,                               OF COUNSEL AND [PROPOSED]
                                                     ORDER

        Plaintiff,

 v.

 FIRST FRANKLIN FINANCIAL
 CORPORATION, MERRILL LYNCH
 MORTGAGE LENDING, INC., and
 BANK OF AMERICA CORPORATION,

        Defendants.



       IT IS HEREBY STIPULATED AND AGREED that the law firms Munger, Tolles &

Olson LLP, 350 South Grand Avenue, 50th Floor, Los Angeles, California 90071 and Moran

Karamouzis LLP, 265 Sunrise Highway, Suite 61, Rockville Centre, New York 11570 will be

and hereby are substituted for O’Melveny & Myers LLP, Seven Times Square, New York, New

York 10026, as counsel of record for Defendant First Franklin Financial Corporation in the

above-captioned action.
        Case 1:19-cv-04890-VSB Document 34 Filed 11/26/19 Page 2 of 2




Dated: November 26, 2019
       New York, New York
                                         O'MELVENY & MYERS LLP

                                         By: /s/ Pamela A. Miller
                                         Pamela A. Miller
                                         Daniel L. Cantor
                                         Seven Times Square
                                         New York, NY 10026
                                         Telephone: (212) 326-2000
                                         pinillcr(d~omrn.com
                                         dcantor(d)omm.com

                                         MUNGER, J:(M,LES ~~f:N~)N LLP
                                                  ,._,.,,. , , ,,.,t,,i""                       / ~·-,                             •
                                                      - ;.}•(~/
                                                 ~/            <-,,.-,.~•-,,_,.L,.,,i ..-,,,,      I
                                                                                                  ,,,
                                                                                                11 -:~.,,,.,,
                                                                                                                '-----•-•""'..""
                                         B y: ,/ ,/ J
                                         Richard e~'St. John
                                         Adam B. Weiss
                                         350 South Grand Avenue, 50th Floor
                                         Los Angeles, CA 90071
                                         Telephone: (213) 683-9100
                                         Adam.Weiss(Zi),mto.com
                                         Richard.StJohn«~mto.com

                                         MORAN KARAMOUZIS, LLP

                                         By:~f.lwk---
                                         Siobhan E. Moran
                                         265 Sunrise Highway, Suite 61
                                         Rockville Centre, NY 1] 570
                                         Telephone: (516) 678-6660
                                         smoran~i),rnka-law .com

SO ORDERED:

Dated: November   2019
                                         By: - - - - - - - - - - - - -
                                         Hon. Vernon S. Broderick
                                         United States District Court Judge for the
                                         Southern District of New York




                                     2
